Citation Nr: 0631069	
Decision Date: 10/03/06    Archive Date: 10/10/06

DOCKET NO.  04-33 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services

ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from September 1969 to 
March 1972.  The veteran was awarded the Purple Heart Medal 
and the Combat Infantryman Badge.
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia, wherein the RO granted service 
connection for PTSD, and assigned an initial 30 percent 
evaluation, effective August 21, 2003.  

In an October 2004 letter to the veteran, the Board informed 
him that he was schedule to appear before a Veterans Law 
Judge at the Board in Washington, D.C. on January 25, 2005.  
Thereafter, on January 21, 2005, the Board's Hearing Team 
received a facsimile from the veteran's representative, 
reflecting that the veteran would not attend the January 2004 
Central Office (CO) hearing because of a death in his 
immediate family.  The appellant requested that he be 
rescheduled for a videoconference hearing before a Veteran 
Law Judge at the RO in Atlanta, Georgia.  In June 2006, a 
Veterans Law Judge determined that the there was good cause 
to reschedule the veteran's hearing in accordance with 
38 C.F.R. § 20.702(c) (2005).  Subsequently, on VA Form 21-
4138, Statement in Support of Claim, dated in August 2006, 
the veteran requested that all hearing requests before the 
Board be canceled.  Thus, the veteran's hearing request is 
deemed withdrawn pursuant to 38 C.F.R. § 20.704(e) (2005).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In light of 
the enactment of the VCAA and its notice and duty-to-assist 
provisions, the Board finds that additional development is 
required prior to final appellate review of the instant 
claim. 

A review of the claims file reflects that VA has not recently 
examined the veteran for his PTSD.  Where the record does not 
adequately reveal the current state of the claimant's 
disability, and because the veteran has not been provided a 
VA examination for his service-connected PTSD since he filed 
his claim for service connection for the aforementioned 
disability in August 2003, the fulfillment of the statutory 
duty to assist requires that the veteran be provided a 
through and contemporaneous medical examination.  Suttman v. 
Brown, 5 Vet. App. 127, 238 (1993); Green (Victor) v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  
As such, a remand is in order.

Accordingly, this case is REMANDED to the RO, via the AMC, 
for the following action:

1.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and private, 
who have treated him for his service-
connected PTSD since August 2003 
securing any necessary authorizations, 
the RO should request copies of all 
indicated records which have not been 
previously secured and associate them 
with the claims file.  Failures to 
respond or negative replies should be 
noted in writing and also associated 
with the claims file.

2.  After the development requested 
above has been completed, the RO should 
schedule the veteran for a VA 
psychiatric examination to determine 
the current  severity of the service- 
connected PTSD.  The claims file, 
including a copy of this remand, must 
be made available to and reviewed by 
the examiner.  The examiner must 
indicate that a review of the claims 
file was made.  All necessary tests and 
studies are to be performed and all 
findings are to be reported in detail. 
The examiner should provide accurate 
and fully descriptive assessments of 
all clinical findings and address the 
presence or absence of the criteria set 
forth in 38 C.F.R. § 4.130 (2005) 
(General Rating Formula for Mental 
Disorders).  The examiner should also 
provide a full multi-axial evaluation, 
to include the assignment of a Global 
Assessment of Functioning Score.  It is 
imperative that the examiner include an 
explanation of the significance of the 
assigned numerical score relative to 
the appellant's ability to work.  
Furthermore, the examiner should 
provide an opinion as to the degree of 
industrial impairment due to the 
appellant's service-connected PTSD.  
Social impairment, as it affects 
industrial adaptability, should also be 
discussed.  A complete rationale for 
all opinions expressed must be 
provided. 

3.  Upon receipt of the VA examiner's 
report, the RO should conduct a review 
to verify that all requested opinions 
have been offered.  If information is 
deemed lacking, the RO should refer the 
report to the VA examiner for 
corrections or additions. 

4.  Thereafter, after the completion of 
any indicated additional development, the 
RO should consider all of the evidence of 
record and re-adjudicate the appellant's 
claim for an initial evaluation in excess 
of 30 percent for PTSD.  The 
readjudication should reflect 
consideration of all the evidence of 
record and be accomplished with 
application of all appropriate legal 
theories and case law, to include 
Fenderson v. West, 
12 Vet. App. 119, 125-126 (1999).

If the benefit sought on appeal remains 
denied, the appellant and his 
representative should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice 
of all relevant actions taken on the 
claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered 
pertinent to the issue currently on 
appeal, since issuance of the Statement 
of the Case in July 2004.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


